 

Exhibit 10.1

INDEPENDENCE BANCSHARES, INC.

2005 STOCK INCENTIVE PLAN

 

AMENDMENT NO. 2 ADOPTED BY THE BOARD OF DIRECTORS

FEBRUARY 27, 2013

 

First, the Board amended Section 5.1 of the Plan by deleting Article V, Section
5.1 in its entirety and replacing it with the following:

 

5.1 Limitations. The maximum number of shares that may be issued hereunder shall
be 2,466,720. The total number of shares of Stock issuable pursuant to Incentive
Stock Options is 260,626 (other than pursuant to antidilution adjustments). Any
or all shares of Stock subject to the Plan may be issued in any combination of
Incentive Stock Options or non-Incentive Stock Options. Shares subject to an
Option may be either authorized and unissued shares or shares issued and later
acquired by the Company. The shares covered by any unexercised portion of an
Option that has terminated for any reason (except as set forth in the following
paragraph) may again be optioned under the Plan, and such shares shall not be
considered as having been optioned or issued in computing the number of shares
of Stock remaining available for option hereunder.

 

If Options are issued in respect of options to acquire stock of any entity
acquired, by merger or otherwise, by the Company (or any Subsidiary of the
Company), to the extent that such issuance shall not be inconsistent with the
terms, limitations and conditions of Code Section 422 or Rule 16b-3 under the
Exchange Act, the aggregate number of shares of Stock for which Options may be
granted hereunder shall automatically be increased by the number of shares
subject to the Options so issued; provided, however, that the aggregate number
of shares of Stock for which Options may be granted hereunder shall
automatically be decreased by the number of shares covered by any unexercised
portion of an Option so issued that has terminated for any reason, and the
shares subject to any such unexercised portion may not be optioned to any other
person.

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to the Plan to
be executed as of February 27, 2013 in accordance with the authority provided by
the Board of Directors.

 

Independence Bancshares, Inc.

 

 

 

By: /s/ Gordon A. Baird

Gordon A. Baird

Chief Executive Officer

 

 
5